MEMORANDUM OPINION
                                        No. 04-11-00066-CV

                        IN THE ESTATE OF Romen ARIZOLA, Deceased

                      From the County Court at Law No 2, Webb County, Texas
                               Trial Court No. 2010-PB4-000096-L2
                              Honorable Jesus Garza, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 1, 2011

DISMISSED

           Appellant Pedro Arizola, Sr., has filed an unopposed motion to dismiss this appeal. We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed

against appellant. See id. 42.1(d).



                                                  PER CURIAM